Case: 19-10882      Document: 00515523381         Page: 1    Date Filed: 08/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                      No. 19-10882
                                                                        August 11, 2020
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk

                                                 Plaintiff-Appellee

v.

CASEY ROSE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:18-CV-685
                            USDC No. 3:14-CR-367-26


Before JONES, STEWART, and COSTA, Circuit Judges.
PER CURIAM:*
       Following a jury trial, Casey Rose, federal prisoner # 48743-177, was
convicted of drug-trafficking, conspiracy to commit drug-trafficking, and
possession of a firearm by a felon and was sentenced to life imprisonment. The
district court denied his 28 U.S.C. § 2255 motion in part on procedural grounds
and in part on the merits without holding an evidentiary hearing. Rose now
seeks a certificate of appealability (COA).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-10882     Document: 00515523381       Page: 2   Date Filed: 08/11/2020


                                  No. 19-10882

      If his COA brief is liberally construed, Rose renews his claims that his
Sixth Amendment right of confrontation was violated when his cross-
examination of Government witness Brandon Crow was terminated, that
appellate counsel was ineffective in failing to raise the claim, that his trial
attorneys were ineffective in failing to investigate his mental health and
request a competency hearing, and that the trial court erred in failing to
conduct a competency hearing sua sponte. He additionally argues that the
district court should have held an evidentiary hearing on his incompetency
claims. However, Rose briefs no argument renewing his claims that his due
process rights were violated when he was prevented from pointing out
discrepancies in his videotaped confession and when the Government failed to
correct perjured testimony or that trial counsel was ineffective in failing to
investigate possible defenses or in acting as standby counsel. Those claims are
therefore abandoned. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
1999); see also Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      This court will grant a COA, which is required to appeal, only when the
movant “has made a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2); see Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
To make that showing, Rose must establish that reasonable jurists would find
the decision to deny relief debatable or wrong, see Slack v. McDaniel, 529 U.S.
473, 484 (2000), or that the issue he presents deserves encouragement to
proceed further, see Miller-El, 537 U.S. at 327.
      Rose has not made the requisite showing. See Miller-El, 537 U.S. at 327;
Slack, 529 U.S. at 484. His motion for a COA is therefore denied. We construe
the motion for a COA with respect to the district court’s failure to hold an
evidentiary hearing as a direct appeal of that issue, see Norman v. Stephens,
817 F.3d 226, 234 (5th Cir. 2016), and affirm.
      COA DENIED; AFFIRMED.

                                         2